DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GERMAINE R. RUDDICK,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3453

                              [May 12, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 501998CF001921.

   Germaine R. Ruddick, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.